DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 17/057,870 has a total of 18 claims pending in the application, there are 6 independent claims and 12 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected 35 USC § 101 since the system and apparatus claims do not contain any hardware per se and can be implemented by just software.  
Claims 1-18 are rejected under 35 USC 101 as being drawn to non- statutory subject matter.
	The independent claims are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Independent claims 1 and 14-18 are drawn to passenger itinerary information management.

	The claims fall within the “Mental Processes” grouping of abstract ideas. Specifically, the limitations as discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (e.g., computer, storage device) because a user can mentally, or with pen and paper, observe, evaluate and make judgements to perform the claimed limitations. For example, a person can read documents and make judgements to find sections of documents that contain a problem, and provide a report with any findings. A person can further link substantially identical concepts mentally or via taking notes on paper.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., computer, storage device) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d)(Il). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component is not significantly more than the judicial exception.
	The dependent claims depend on a rejected parent claim and do not cure its deficiencies. Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above. The claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. For example, claims 2-13 are drawn to passenger information gathering and management.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Block et al. (US 2011/0022425 A1). 
For claim 1, Block et al. teaches:
A management apparatus comprising: a passenger information acquisition unit that acquires passenger information related to a passenger [managing personal information for a traveler, 0118-0154: Block]; and a management unit that creates matching-use passage history information used for matching based on the passenger information and passage history information related to the passenger [matching based on passenger history and preference information, 0010: Block].
For claim 2, Block et al. teaches:
The management apparatus according to claim 1, wherein the management unit extracts the matching-use passage history information corresponding to the passenger information from the passage history information based on the passenger information related to the passenger [system gives access and provides analysis with general travel requirement for the user based on preferences and previous information, 0010: Block].
For claim 3, Block et al. teaches:
The management apparatus according to claim 1, wherein the passenger information includes itinerary information indicating an itinerary of the passenger, the management apparatus further comprising a specifying unit that specifies the passenger information including the itinerary information which satisfies a particular condition, wherein the management unit extracts the passage history information corresponding to the specified passenger information as the matching-use passage history information [system gives access and provides analysis with general travel requirement for the user based on preferences and previous information, 0010: Block].
For claim 4, Block et al. teaches:
The management apparatus according to claim 1, wherein the passenger information includes identification information that identifies the passenger and information related to a departure date and time, wherein the passage history information includes the identification information, and wherein from the passage history information, the management unit extracts, as the matching-use passage history information, the passage history information corresponding to the passenger information in which the departure date and time is included in a predetermined period [system gives access and provides analysis with general travel requirement for the user based on preferences and previous information with date and time, 0010: Block].
For claim 5, Block et al. teaches:
The management apparatus according to claim 1, wherein the passenger information includes identification information that identifies the passenger and information related to an arrival place, wherein the passage history information includes the identification information, and wherein from the passage history information, the management unit extracts, as the matching-use passage history information, the passage history information corresponding to the passenger information in which the arrival place is a particular arrival place [system gives access and provides analysis with general travel requirement for the user based on preferences and previous information in relation to arrival location, 0010: Block].
For claim 6, Block et al. teaches:
The management apparatus according to claim 1, wherein the passage history information includes biometric information on the passenger, and wherein the management unit changes a refining degree to refine the passenger information in accordance with a type of the biometric information [system gives access and provides analysis with general travel requirement for the user based on preferences and previous information, 0010: Block].
For claim 7, Block et al. teaches:
The management apparatus according to claim 4, wherein the passage history information includes biometric information on the passenger, and wherein the management unit determines the predetermined period in accordance with a type of the biometric information [certain spaces of data only available through a fingerprint match compared to other biometrics, 0218: Block].
For claim 8, Block et al. teaches:
The management apparatus according to claim 5, wherein the passage history information includes biometric information on the passenger, and wherein the management unit determines the particular arrival place in accordance with a type of the biometric information [preferences based on biometrics and traveler profile, 0116-0118: Block].
For claim 9, Block et al. teaches:
The management apparatus according to claim 4, wherein the passage history information includes biometric information on the passenger, and wherein the management unit determines the predetermined period to be shorter when the biometric information is a face image than when the biometric information is a fingerprint image [certain spaces only available through a fingerprint match compared to other biometrics, 0218: Block].
For claim 10, Block et al. teaches:
The management apparatus according to claim 5, wherein the passage history information includes biometric information on the passenger, and wherein the management unit determines the number of targeted particular arrival places to be smaller when the biometric information is a face image than when the biometric information is a fingerprint image [certain spaces only available through a fingerprint match compared to other biometrics, 0218: Block].
For claim 11, Block et al. teaches:
The management apparatus according to claim 1, wherein the management unit creates the matching-use passage history information on a predetermined time interval basis and deletes the passage history information which does not correspond to the passenger information on a predetermined time interval basis [results for travelers based on their travel criteria, 0162: Block].
For claim 12, Block et al. teaches:
The management apparatus according to claim 1, wherein the management unit sets an update interval to update the matching-use passage history information in accordance with biometric information acquired by an automated gate, a season, or an environment of a departure place [biometric scans at gate for traveler history, 0163: Block].
For claim 13, Block et al. teaches:
The management apparatus according to claim 1, wherein the passage history information includes biometric information on the passenger, and wherein the biometric information included in the passage history information is matched with biometric information acquired by an automated gate [swipe data at gate used to get history of traveler through biometrics, 0163: Block].
For claim 14, Block et al. teaches:
A matching apparatus configured to communicate with a management apparatus, wherein the management apparatus includes a passenger information acquisition unit that acquires passenger information related to a passenger [managing personal information for a traveler, 0118-0154: Block], and a management unit that creates matching-use passage history information used for matching based on the passenger information and passage history information related to the passenger [matching based on passenger history and preference information, 0010: Block], the matching apparatus comprising: a target person information acquisition unit that acquires target person information related to a target person [gradation levels based on other passengers in the system and comparison to their targets, 0160: Block]; and a matching unit that matches information included in the target person information with information included in the matching-use passage history information [matching travelers to benefits and travel scheduling ease based on gradation levels in conjunction with other travelers, 0166-0167: Block].
Claim 15 is a system of the apparatus taught by claim 14.  Block et al. teaches the limitations of claim 14 for the reasons stated above.
Claim 16 is a method of the apparatus taught by claim 1.  Block et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 17 is a method of the apparatus taught by claim 14.  Block et al. teaches the limitations of claim 14 for the reasons stated above.
Claim 18 is a storage medium of the apparatus taught by claim 1.  Block et al. teaches the limitations of claim 1 for the reasons stated above.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
6/16/2022